Citation Nr: 1719610	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether a notice of disagreement received January 16, 2014 following a September 2012 rating decision was timely.  

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1957 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2012 rating decision, the RO denied service connection for hearing loss, finding no in-service diagnosis of hearing loss and no nexus between service and a current hearing loss disorder.  The Veteran did not perfect a timely appeal of this decision.  

2.  The Veteran was not rated incompetent by VA, and is not shown to have had a physical, mental, or legal disability which prevented the timely filing of a notice of disagreement on his own behalf; he has not presented good cause for his failure to timely file a notice of disagreement in his challenge to the September 2012 rating decision.


3.  Records received since the September 2012 rating decision contain evidence not previously considered that has a tendency to establish a nexus between service and a current diagnosis of hearing loss.  


CONCLUSIONS OF LAW

1.  The September 2012 rating decision denying a service connection claim for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  The Veteran did not timely file a notice of disagreement with the September 2012 rating decision denying service connection for a bilateral hearing loss disorder, and has provided VA no good cause to waive timeliness of a notice of disagreement in the matter; therefore, the Board does not have jurisdiction to consider the matter on the merits.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200 , 20.201, 20.302 (2016).

3.  Evidence received since the September 2012 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Timeliness of Notice of Disagreement

As an initial matter, the Board notes that the regulations pertaining to Standard Claims and Appeals Forms were amended during the pendency of this appeal.  However, as those amendments are effective March 24, 2015, and this claim was pending prior to that date, the Board will give consideration to the regulations in effect prior to March 24, 2015. 

Pursuant to 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed notice of disagreement in writing and completed, after a statement of the case has been furnished, by a timely filed substantive appeal.  38 C.F.R. § 20.200; see also 38 C.F.R. §§ 20.201, and 20.202.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.

The notice of disagreement must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

A notice of disagreement may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such notice of disagreement.  38 C.F.R. § 20.301(a).  If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a notice of disagreement and a substantive appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301(b).

To be considered timely, a NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).  The filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  38 C.F.R. § 20.304.  

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Board finds that the Veteran did not timely file a notice of disagreement with a September 2012 decision denying him entitlement to service connection for a bilateral hearing loss disorder. 

In a rating decision dated September 26, 2012, the Veteran was denied service connection for bilateral hearing loss.  The agency of original jurisdiction found that the evidence did not indicate treatment for hearing loss in service, or of a nexus between service and current hearing loss.  He was sent notification of this determination via a letter dated September 27, 2012.  On January 16, 2014, VA received from the Veteran a notice of disagreement regarding the September 2012 denial of service connection for bilateral hearing loss.  This document was dated December 24, 2013, and was accepted by the AOJ as an application to reopen the issue of service connection for bilateral hearing loss.  The Board notes that the date, December 24, 2013, this document was apparently signed by the Veteran is also outside the time limit for the filing of a notice of disagreement.  

In January 2014, the RO advised the Veteran by letter that they had received a January 2014 notice of disagreement from him, but that it could not be accepted as a notice of disagreement with respect to the claim for service connection for bilateral hearing loss.  The letter explained that the claim for that disability had been denied in a September 2012 rating decision, with notice provided that same month.  Thus, the appeal period for that rating decision expired in September 2013.  The RO noted that the Veteran's notice of disagreement was not received until January 2014, which was more than three months past the expiration of the appeal period.

The Veteran has perfected an appeal to the Board regarding the timeliness of the notice of disagreement to the decision denying him entitlement to service connection for bilateral hearing loss.  At the outset, the Board notes that the Veteran has not asserted (and the record does not show) that he had a physical and/or mental disability that prevented him from filing a timely notice of disagreement to the September 2012 rating decision.  He has also not provided any other argument, which may be construed as a request for consideration of an extension of time due to good cause shown.  For example, he has not argued (and the record does not show) that the September 2012 rating decision and notification letter were mailed to an incorrect address, returned as undeliverable, or otherwise not received by the Veteran.  Therefore, consideration of 38 C.F.R. § 3.109(b), which allows the time limits within which claimants are required to act to challenge an adverse VA decision to be extended for good cause shown, is not warranted.  Notably, the Veteran has not provided any specific arguments regarding the issue of whether his January 2014 notice of disagreement was filed in an untimely manner. 

In summary, the Board cannot find that the Veteran filed a timely notice of disagreement as to the September 2012 rating decision, which denied service connection for bilateral hearing loss.  Therefore, this rating decision is final, and the Board has no jurisdiction to address that matter of service connection for bilateral hearing loss on the merits, unless new and material evidence is received regarding this issue.  This is discussed below.  

New and Material Evidence - Bilateral Hearing Loss

The Veteran seeks to reopen a service connection claim for bilateral hearing loss.  This claim was previously and finally denied in a September 2012 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Historically, the RO denied service connection for hearing loss in a September 2012 rating decision.  The RO denied the claim as it found current hearing loss or a hearing-related disorder was not shown in service, and while the Veteran had a current diagnosis of bilateral hearing loss, a nexus was not established between service and the current disability.  The decision included the comment that the evidence did not show any event, disease, or injury in service.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the prior final denial of the claim in September 2012, recent evidentiary submissions have included VA and private treatment records and the Veteran's own assertions.  Among these records is an August 2016 VA examination report which contains a current diagnosis of bilateral hearing loss, and the examiner noted that the Veteran's MOS (military occupational specialty) of aircraft engine mechanic was "highly probable for noise exposure."    

Having reviewed the evidentiary submissions since September 2012, the Board finds that new and material evidence to reopen service connection for hearing loss has been received.  Specifically, the August 2016 VA examination confirmed a current diagnosis of bilateral hearing loss, and that it was "highly probable" the Veteran was exposed to noise in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests the likely possibility of acoustic trauma in service, the lack of evidence of which was one basis of the prior final denial of service connection.  Therefore, the claim is reopened.  


ORDER

As the Veteran did not timely file a notice of disagreement with the September 2012 rating decision denying service connection for bilateral hearing loss, the Board has no jurisdiction in that matter, and the appeal is dismissed.

New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened.  


REMAND

The Veteran seeks service connection for hearing loss, contending that his service as an aircraft engine mechanic in the U.S. Navy resulted in acoustic trauma and the subsequent development of bilateral hearing loss.  

In the present case, the Veteran was afforded an August 2016 VA audiological examination in which a current diagnosis of bilateral hearing loss was confirmed via audiometric testing.  The examiner noted the Veteran's service as an aircraft engine mechanic, an occupation "highly probably for noise exposure", during service and his exposure to aircraft engine noise, but concluded it was less likely than not the current bilateral hearing loss was related to service.  The examiner noted that the Veteran underwent whispered voice hearing tests at service entrance and separation, but opined that this sort of test "is not frequency specific and therefore cannot assume normal hearing or rule out a hearing loss."  The examiner next noted that while the post-service record confirms that the Veteran first began to seek treatment for hearing loss in 1975, audiometric thresholds were not taken at that time, and this report was 15 years after service separation.  

Upon review, the Board finds this medical opinion did not fully consider the Veteran's post service history.  Although it mentions "testimony from 1975" it does not appear to contemplate either the specific diagnosis at that time, or the history the Veteran reported at that time.  A supplemental opinion is indicated.  

Next, the Veteran's representative reported in a September 2015 statement that the Veteran receives care at the VA Medical Center in Altoona, Pennsylvania.  While the RO has previously obtained the Veteran's VA treatment records, the last such request was over five years ago.  Therefore, a more recent request for any updated pertinent VA medical records is necessary.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any VA treatment records not already obtained from the Altoona VA Medical Center, as well as any other VA facility at which the Veteran has received treatment for hearing loss.  If no such records are available, that fact must be noted for the record.  

2.  Return the claims file to the examiner who conducted the August 2016 examination, if available.  If that examiner is unavailable, a similar expert in hearing loss disorders may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The Veteran need not be scheduled for an in-person audiometric examination unless the examiner determines that such an examination is necessary to comply with this remand.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss began in or was due to active duty service between September 1957 and December 1960.  In considering this query, the examiner should note the Veteran's occupational specialty as an aircraft engine mechanic, as well as his complaints of hearing loss recorded in 1975, when he reported a many-year history of a perceived loss of hearing acuity.  The significance of the otosclerosis diagnosis in 1975 also should be discussed.  

If the opinions requested cannot be provided without result to speculation that should be so indicated, but in any event, a complete medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


